DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on October 22, 2021. Claims 1, 8, and 15 are amended. Claims 2-3, 12, and 18 are canceled. Examiner retains the double patenting rejection. 
Claims 1, 4-11, 13-17, and 19-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered and are moot in new grounds of rejection.
Choi discloses information using multimedia-based traffic and travel information message, and road traffic message comprised of a hierarchical structure, displaying one or more events in the road traffic, allowing receiving further detailed information about any of the events. Furthermore, services for transmitting traffic and travel information through digital broadcasting media. Various pieces of information, such as road traffic information and/or point of interest 
Park discloses providing traffic light information, and to able to rapidly adjust with the change of traffic light and surrounding situations. TPEG information includes a sequence of message segment that can be applied to different applications. Each TPEG message can be applied to one of a TPEG-Congestion and Travel-Time information Application (TPEG-CTT), a TPEG-road traffic message application, a TPEG-public transport information application, a TPEG-multimedia based traffic and travel information application, and other applications. The TPEG-CTT includes congesting and travel time status information, prediction information of a congestion and travel tie status, addition information, and traffic light information (paragraphs 0050, 055), and with time information the changes are displayed and adjusted to the surroundings guidance direction of traveling route (0088-89). The changes of traffic information will enhance the driver to be efficient. Examiner has cited new prior art in view of the amendment.  
Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. By the rejection above, the applicant must submit amendments to the claims in order to distinguish over the prior art use in the rejection that discloses different features of Applicant's claimed invention. Applicant has not yet submitted claims drawn to limitations, which distinguishes over the prior art or to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun S. Choi (US Publication 2013/0151134) hereafter Choi, in view of Young J. Park (US Publication 2009/0115632) hereafter Park, in further view of Ahn et al. (US Publication 2016/0216125) hereafter Ahn.
As per claim 1, Choi discloses a method comprising: receiving travel-related-information messages (TRIMs) from one or more information sources (paragraph 0007: traffic and travel related information); separating information included in the TRIMS into at least two different groups by assigning a first type of information included in the TRIMS to a first group, and assigning a second type of information included in the TRIMs to a second group (paragraphs 0033, 0036, 0056-60: different types of information for types of TPEG message application); determining a broadcast area to which the information included in the TRIMs is to be broadcast (paragraphs 0005, 0009); determining that a subset of information assigned to the first group; the 
However, in the same field of endeavor, Park discloses the reassigning the subset of information from the first group to the second group based on parameters (paragraphs 0060, 0071, 0086-89: determine updated new time and route accordingly)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s teaching of traffic adjustment information with Choi. One would be motivated to improve in such way to increase the accuracy to provide relevant traffic information.
Although, Choi-Park discloses use of parameters in multimedia based traffic and travel information message, Ahn further elaborately discloses the claimed limitation of transmitting the first TRIM reporting message and the second TRIM reporting message to a station-importer 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ahn’s teaching of calculating and obtaining a route information with Park-Chois’ teaching of traffic adjustment information. One would be motivated to improve calculation of routing information provided by a server and to deliver accordingly to the end user, thus, enhancing the accuracy of traffic information accordingly.
As per claim 6, Choi discloses the method wherein reassigning the subset of information from the first group to the second group based on parameters associated with the broadcast area includes: reassigning at least some predictive traffic information included in the subset of information (paragraphs 0037, 0068-72). 
As per claim 7, Choi discloses the method wherein reassigning the subset of information from the first group to the second group based on parameters associated with the broadcast area includes: removing excess information from the first group to decrease a size of the first TRIM reporting message (paragraphs 0087-88, 0139). 
Claim 8 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1. Although, Choi discloses determining a geographic area based on subset of information (paragraphs 0045, 0061-62, 0110), however, in the same field of endeavor, Ahn further expressly discloses the claimed limitation of reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area by: determining a geographic area associated with the 
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 8.
As per claim 9, Choi discloses the device further including: message generation modules configured to generate a first TRIM reporting message and a second TRIM reporting message (paragraphs 0067-73). 
As per claim 10, Choi discloses the device further including: a first encoder configured to generate the first TRIM reporting message; and a second encoder configured to generate the second TRIM reporting message (paragraphs 0067-73).
Claims 13-14 are listed all the same elements of claims 6-7 respectively. Therefore, the supporting rationales of the rejection to claims 6-7 apply equally as well to claims 13-14, respectively.
Claim 15 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1. Although, Choi discloses determining a geographic area based on subset of information the for the content to be delivered via the server (paragraphs 0045, 0061-62, 0110, 0138), however, in the same field of endeavor, Ahn further expressly discloses the claimed limitation of wherein the at least one instruction to reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area includes: at least one instruction to reassign, during a first reporting period, a first subset of the subset of information assigned to the first group; and at least one instruction to reassign, during a subsequent reporting period, a different subset of the subset of information assigned to the first group (paragraphs 0135-139, 0173-174).

As per claim 16, Choi discloses the computer readable medium further including: at least one instruction to generate the first TRIM reporting message and the second TRIM reporting message (paragraphs 0067-73).
As per claim 19, Choi discloses the computer readable medium wherein at least one instruction to reassign the subset of information from the first group to the second group based on parameters associated with the broadcast area includes: at least one instruction to reassign the subset of information based on a road class associated with the subset of information (paragraphs 0032, 0066). 
Claim 20 is listed all the same elements of claim 7. Therefore, the supporting rationales of the rejection to claim 7 apply equally as well to claim 20.
Allowable Subject Matter
Claims 4-5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if all the limitations combined are incorporated into the independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455